Title: From George Washington to Colonel Jacobus Swartwout, 21 October 1779
From: Washington, George
To: Swartwout, Jacobus


        
          Sir
          [West Point] October 21. 1779
        
        Colo. Hay has mentioned to me the necessity there is for the Roads being repaired before the Autumn & Winter Rains begin to fall—and that he had proposed to You that parties of the Militia about to assemble at Fish Kill should be left in each district under the direction of proper Officers for the purpose. The plan is perfectly agreable to me—and as it is very interesting that the Roads should be put in order you will be pleased to employ parties in the way Colo. Hay has proposed. They can be drawn together the instant their services are more materially wanted else where. I am Sir Yr Most Obedt sert
        
          G.W.
        
      